DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment of 8/13/19 has been entered in full. Claims 1-13 are pending.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9 and 11, drawn to an antibody that binds to mutated NT-proBNP, or a kit or composition comprising said antibody, classified in CPC class C07K 14/75. 
II. Claim 10, 12 and 13, drawn to a mutated NT-proBNP protein, or a kit or composition comprising said antibody, classified in C07K 16/26 for the antibody.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. Furthermore, the antibody of Invention I and the mutated protein of Invention II have a materially different design, mode of operation and function for the following reasons: one Invention is directed to a polypeptide and the other Invention comprises antibodies that bind to said polypeptide. While the polypeptides of Invention II and the antibodies of Invention I are both polypeptides, the polypeptide is a single chain molecule, whereas the antibodies comprise 2 heavy and 2 light chains containing constant and variable regions, including framework regions that scaffold the 6 complementarity determining regions involved in epitope binding. Thus, the polypeptide and the antibody are structurally distinct molecules; any relationship between the two depends on the 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a). 

Applicant(s) are advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 
If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.


Election(s) of Species
An election of species is required, dependent on the elected invention:
(I) If Invention I is elected, this group contains claims directed to the following patentably distinct species of antibody binding to mutated NT-proBNP:
(a) Antibody comprising LCDRs of SEQ ID NO: 16, KDR, and SEQ ID NO: 17, and HCDRs of SEQ ID NO: 18-20; or
(b) Antibody comprising LCDRs of SEQ ID NO: 21, KDR, and SEQ ID NO: 22, and HCDRs of SEQ ID NO: 23-25.
Currently, the claims are directed to the species in the alternative; i.e., independent claim 1 recites two embodiments in the alternative, one of which encompasses species (a) and one of which encompasses species (b).
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, which are the different amino acid sequences of the CDRs of each antibody, which provide each antibody with a different molecular structure in its antigen binding region. In addition, these species are not obvious variants of each other based on the current record. 
There is an examination and search burden for the patentably distinct species as set forth above because at least the following apply: the species have acquired a separate status in the art due to their recognized divergent subject matter (described above) and thus the prior art applicable to one species would not likely be applicable to another species; and the species require a different field of search (employing different search queries).

(II) If Invention II is elected, this group contains claims directed to the following patentably distinct species of mutated NT-proBNP:
(a) mutated NT-proBNP with a substitution at position 46 with histidine; or
(b) mutated NT-proBNP with a substitution at position 43 with aspartic acid. 
Currently, the claims are directed to the species in the alternative; i.e., independent claim 10 recites two embodiments in the alternative, one of which encompasses species (a) and one of which encompasses species (b).
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, which are the different amino acid sequences of each mutated protein, which provide each with a different molecular structure. In addition, these species are not obvious variants of each other based on the current record. 
There is an examination and search burden for the patentably distinct species as set forth above because at least the following apply: the species have acquired a separate status in the art due to their recognized divergent subject matter (described above) and thus the prior art applicable to one species would not likely be applicable to another species; and the species require a different field of search (employing different search queries).

Applicants are required under 35 U.S.C. 121 to elect a single disclosed species of either an antibody binding to mutated NT-proBNP (if Invention I is elected), or a mutated NT-proBNP (if Invention II is elected) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicants are advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should Applicants traverse on the ground that the species are not patentably distinct, evidence should submitted or identified as of record, showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, Applicants will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646